Citation Nr: 0808321	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-11 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder claimed as depression.

2. Entitlement to service connection for a back disorder.
	

ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 until January 
1970 and May 1987 to January 1991. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas. 

While an appeal was initiated with regard to a claim of 
entitlement to service connection for a left shoulder injury, 
that particular claim was not perfected.  If the veteran 
desires to pursue the issue based on new and material 
evidence, he should do so with specificity at the RO.  As 
such, the only issues for appellate consideration are those 
listed on the title page of this decision.  


FINDINGS OF FACT

1. Service medical records associated with the veteran's 
first tour of duty show treatment for injury of and strain of 
lumbo-sacral muscles in February 1969; such records during 
this period do not indicate any additional complaints or 
treatment referable to the back.
	
2.  When veteran re-entered service in May 1987, no back 
problems were noted at his enlistment examination nor were 
chronic back problems reported by veteran on his medical 
history; a private March 1989 private record reflects 
treatment for back strain during this period of active 
service, but no further complaints or treatment were 
indicated prior to the veteran's military discharge and his 
examination at separation was normal. 

3.  The post-service evidence indicates one instance of 
treatment for a back disorder beginning in 2003.

4.  The evidence does not contain any competent opinion 
causally relating the veteran's current back disorder to 
active service.

5.  Service medical records associated with the veteran's 
first tour of duty show treatment for anxiety in October 
1969; such records during this period do not indicate any 
additional complaints or treatment referable to a psychiatric 
disorder. 

6.  When veteran re-entered service in May 1987, no 
psychiatric problems were noted at his enlistment examination 
and no psychiatric problems were reported by the veteran; no 
psychiatric complaints or treatment are indicated during this 
tour of active service and the veteran's examination at 
separation was normal.

7.  The post-service evidence indicates one instance of 
psychiatric treatment in February 1991, with no further 
treatment demonstrated until about a decade later.

8.  The evidence does not contain any competent opinion 
causally relating the veteran's current psychiatric disorder 
to active service.


CONCLUSIONS OF LAW

1.  Residuals of a back disorder were not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  The residuals of a psychiatric disorder claimed as 
depression were not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, his claim.  

The veteran is claiming entitlement to service connection for 
a back disorder and for a psychiatric disorder. He asserts 
that he injured his back during active service.  
Additionally, veteran asserts that he was treated for 
depression during his service in Vietnam.  Each of these 
claims will be addressed separately below.

The Board will first address the veteran's back claim.  At 
the outset, it is noted that in considering whether a 
disability was incurred or aggravated in active service, it 
must be determined whether the veteran was in sound condition 
upon enlistment.  In this regard, it is noted that a veteran 
will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the veteran's service medical records have 
been reviewed.  There is no enlistment examination associated 
with this first period of active service.  Therefore, 
resolving any reasonable doubt in the veteran's favor, it is 
concluded that the back was normal upon entry into his first 
tour of duty.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finding the veteran sound upon entry into active service in 
1966, the Board must next consider whether the presumption is 
rebutted by clear and unmistakable evidence that a back 
disorder preexisted service.  Here, the service medical 
records in question fail to reference any preexisting back 
disorder.  Accordingly, the presumption remains intact.  
Consequently, the appropriate question for consideration is 
whether a back disorder was incurred, rather than aggravated, 
by this period of active service.

Here a clinical record shows treatment for sharp pain in his 
back in February 1969, consistent with veteran's statements.  
Although the clinical record confirms injury of his back on 
the day of the report, there are no subsequent service 
medical records demonstrating treatment of back problems 
during that period of active service.  

Based on the above, the evidence fails to show that a chronic 
back disorder was incurred during the veteran's first tour of 
active service.  Rather, the absence of treatment following 
February 1969 indicates that the isolated complaint at that 
time represented an acute and transitory condition that 
resolved without residual prior to separation.  Indeed, 
further supporting this conclusion is the fact that the 
veteran's re-enlistment examination associated with his 
second period of active service revealed normal findings.  

The Board will now address the veteran's second period of 
active service.  A re-enlistment examination in 1987 
demonstrates that the spine and other musculoskeletal 
function was normal.  Additionally, a report of medical 
history as completed by veteran at that time stated that he 
had "pulled muscle in back on duty in Vietnam [but there has 
been] no problem since."  

Again, because no defects were noted upon reenlistment in 
1987, the presumption of soundness applies.  See 38 U.S.C.A. 
§ 1111.  Moreover, the claims folder does not contain clear 
and unmistakable evidence of a preexisting chronic back 
disorder such as to rebut the presumption.  Indeed, as 
previously indicated, no chronic disability was demonstrated 
during the veteran's first period of active service.  
Moreover, there was no demonstration of complaints or 
treatment for a back disorder between the two tours of active 
service. 

Based on the above, the veteran is presumed to have been in 
sound condition upon reenlistment in 1987.  Moreover, that 
presumption remains intact, as it has not been rebutted by 
clear and convincing evidence.  Consequently, the appropriate 
question for consideration is whether a back disorder was 
incurred, rather than aggravated, by this second period of 
active service.

During the veteran's second tour of active duty, he received 
treatment referable to the back.  Specifically, a private 
outpatient report dated in March 1989, during this second 
period of active service, indicates that veteran was treated 
for lumbar strain or lumbar sprain.  

The following day a private outpatient radiographic report 
states that no fractures are seen and that medical impression 
is essentially normal.  The veteran returned to the same 
outpatient center for a follow-up of his lumbosacral strain 
approximately two weeks later.  At that time, there were no 
muscle spasms and there was full range of motion of his back.  
Additionally, the report states that the there was 
"resolution of strain." 

Following this incident during his second enlistment, the 
medical records do not reflect any further complaints or 
treatment for back problems.  Indeed, his examination at 
separation in 1991 showed normal findings.  Additionally, 
recurrent back pain was denied by the veteran in a report of 
medical history completed by the veteran at the time of his 
separation examination in 1991.  Thus, there were no chronic 
back problems shown during his second enlistment. 

Post-service evidence does not reflect complaints or 
treatment for a back disorder until May 2003, over ten years 
following the veteran's final separation from service.  A 
private outpatient report in early May 2003 shows that 
veteran sought treatment for left-side back pain.  Medical 
impressions on the report indicate no evidence of acute 
trauma and mild to moderate hypertrophic changes.  A few days 
later veteran was seen by the VA hospital for lower back 
pain.  The medical report from this visit indicates that 
examination was negative other than the expression of 
discomfort to his movement of the lower back.  Additional 
treatment for back problems is seen throughout May 2003 and 
June 2003.  The post-service record next shows back treatment 
in March 2006.  

Based on the foregoing, the post-service clinical records do 
not reveal a continuity of symptomatology such as to enable a 
finding that the currently diagnosed back disorder is 
causally related to service.  Indeed, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  
 
Further regarding continuity of symptomatology, the Board 
notes a statement made by veteran in a June 2003 private 
treatment record, in which he expressed his belief that his 
back problems started because of "old strains from military 
service, heavy lifting, car and truck wrecks." In this 
regard, the Board notes that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claim, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

In the present case, although treatment records reflect the 
veteran's reports of continued back problems since his active 
service in 1991, the competent evidence shows no documented 
complaints or treatment until May 2003, over a decade 
following discharge from his second period of enlistment.  
Again, this absence of documented complaints or treatment 
weighs against the claim and is found to be more probative 
than the veteran's recollections as to symptoms experienced 
in the distant past.  

Based on the above, the  evidence fails to demonstrate that 
the veteran has had chronic residual back problems.  Rather, 
the evidence of record reflects that the in-service 
lumbosacral strain in March 1989 was determined to be 
resolved at a medical visit two weeks later. The Board thus 
recognizes that the back injury occurred, however, it was 
acute and transitory and resolved without chronic residuals 
prior to separation.  

In conclusion, the competent evidence does not demonstrate 
that the veteran's current back disorder is causally related 
to service.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

The Board will now consider the veteran's psychiatric claim.  
In this regard, the service medical records have been 
reviewed.  

Again, there is no enlistment examination associated with 
this first period of active service.  Therefore, resolving 
any reasonable doubt in the veteran's favor, it is concluded 
that he was psychiatrically sound upon entry into his first 
tour of duty.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, the 
inquiry for consideration is whether a psychiatric disorder 
was incurred, rather than aggravated, by his first tour of 
active service.

During his first period of active service, a clinical record 
shows treatment for anxiety in October 1969.  There were no 
subsequent service medical records demonstrating treatment 
for any psychiatric disorder during his earlier period of 
active service. Thus, treatment for depression on this one 
occasion was acute and transitory and resolved without 
chronic residuals prior to separation.

When veteran re-entered active service in May 1987, no 
psychiatric problems were noted at his re-enlistment medical 
examination.  The veteran denied chronic psychiatric problems 
such as depression and excessive worry, and other nervous 
trouble, in a report of medical history completed at that 
time.  

Again, because no defects were noted upon reenlistment in 
1987, the presumption of soundness applies.  See 38 U.S.C.A. 
§ 1111.  Moreover, the claims folder does not contain clear 
and unmistakable evidence of a preexisting chronic 
psychiatric disorder such as to rebut the presumption.  
Indeed, as previously indicated, no chronic disability was 
demonstrated during the veteran's first period of active 
service.  Moreover, there was no demonstration of complaints 
or treatment for a psychiatric disorder between the two tours 
of active service. 

Based on the above, the veteran is presumed to have been in 
sound condition upon reenlistment in 1987.  Moreover, that 
presumption remains intact, as it has not been rebutted by 
clear and convincing evidence.  Consequently, the appropriate 
question for consideration is whether a psychiatric disorder 
was incurred, rather than aggravated, by this second period 
of active service.

The service medical records do not reflect any treatment for 
a psychiatric disorder during the veteran's second period of 
active duty.  The separation examination in January 1991 
indicates normal psychiatric function, and the veteran denied 
depressive/excessive worry and nervous trouble in a report of 
medical history completed at that time.  

Shortly following separation from service, in February 1991, 
the veteran sought treatment from a private outpatient 
facility for self-reported depression and stress.  
The veteran did not seek further psychiatric treatment until 
2002, though there is indication in the file that veteran had 
been taking Prozac intermittently since 1993. 
Private outpatient visits in March 2003, March 2004, March 
2006 show continued reports of depression and clinical 
impressions of depression, treated with Prozac. 

Although the record here reveals one instance of psychiatric 
treatment soon following the veteran's discharge from his 
second period of active duty, regular psychiatric care is not 
reflected until several years following military separation.  
Moreover, the fact that the service medical records 
associated with the second period of active service are 
entirely absent of any psychiatric complaints or findings 
leads the Board to conclude that the current psychiatric 
disorder has not been chronic since service.  Indeed, the 
only in-service notation of treatment occurred in 1969, 
during the veteran's earlier tour of active service.  In the 
absence of demonstration of continuity of symptomatology, the 
post-service treatment in 1991 and from 2002 onward is found 
to be too remote from service to be reasonably related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).

In reaching the above conclusion, the Board again notes that 
lay evidence concerning continuity of symptoms after service, 
if credible, is ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  In this regard, the Board 
notes a statement made by the veteran in his April 2006 
substantive appeal in which he indicates that he "went to a 
doctor while in Vietnam with depression but it did not get 
entered [sic.] into my records."  

There is no dispute that the veteran was treated for 
psychiatric symptoms on one occasion in 1969.  The question 
for consideration, however, is whether such treatment was for 
a chronic condition.  Here, the veteran has not expressly 
contended a continuity of psychiatric symptoms since 1969.  
In fact, he denied psychiatric problems at his re-elistment 
examination in 1987 and upon his final separation in 1991.  
Therefore, chronicity is not here established on the basis of 
the veteran's contentions. 

In conclusion, the competent evidence does not demonstrate 
that the veteran's current psychiatric disorder is causally 
related to service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2004 that informed him of 
what evidence was required to substantiate the claims and of 
his VA's respective duties for obtaining evidence. 

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence. There 
is no allegation from the veteran that he has any evidence in 
his possession that is needed for full and fair adjudication 
of these claims.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied as to both timing and content.

With respect to the Dingess requirements, in a March 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish 
disability ratings, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that a medical nexus opinion is not required 
to make a decision in the claim.  First, the evidence of 
record documents only an isolated treatment for back pain 
during his first enlistment, and two isolated treatments 
close in time during his second enlistment period.  Secondly, 
regarding the psychiatric disorder, there is documentation of 
only one treatment for anxiety during his first enlistment, 
and no documentation of treatment during his second period of 
enlistment. Moreover, the record shows significant breaks in 
treatment for both back pain and depression following 
service.  On these facts, it is not found that an examination 
is required under McLendon.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Indeed, the veteran's service medical 
records are associated with the claims file.  In this regard, 
it is noted that a January 1970 separation examination noted 
in a January 1970 VA examination report is not of record, a 
research response in the file indicates that all service 
medical records were sent to the VA.

Further regarding the duty to assist, the record includes VA 
and private outpatient treatment reports.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a back disorder is denied.

Service connection for a psychiatric disorder claimed as 
depression is denied.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


